Case 8:19-cv-01351-JVS-DFM Document 31 Filed 09/06/19 Page 1 of 4 Page ID #:1136



   1    RICHARD S.J. HUNG (CA SBN 197425)
        rhung@mofo.com
   2    MORRISON & FOERSTER LLP
        425 Market Street
   3    San Francisco, California 94105
        Telephone: (415) 268-7000
   4    Facsimile: (415) 268-7522
   5    BITA RAHEBI (CA SBN 209351)
        brahebi@mofo.com
   6    ROSE S. LEE (CA SBN 294658)
        roselee@mofo.com
   7    MORRISON & FOERSTER LLP
        707 Wilshire Boulevard
   8    Los Angeles, CA 90017-3543
        Telephone: (213) 892-5428
   9    Facsimile: (213) 892-5454
  10    Attorneys for Autodesk, Inc., Andrew
        Anagnost, and Pascal W. Di Fronzo
  11
  12
  13                       UNITED STATES DISTRICT COURT
  14                      CENTRAL DISTRICT OF CALIFORNIA
  15
  16    LOUIS A. COFFELT, JR.,                  Case No.: 8:19-cv-01351-JVS-DFM
  17                      Plaintiff,            DEFENDANTS ANDREW
                                                ANAGNOST, PASCAL W. DI
  18            v.                              FRONZO, AND AUTODESK,
  19                                            INC.’S OPPOSITION TO
                                                PLAINTIFF’S MOTION IN
  20    ANDREW ANAGNOST, PASCAL W.              LIMINE TO EXCLUDE LAY
        DI FRONZO, AUTODESK, INC.,              ARGUMENTS AND TESTIMONY
  21    SONY PICTURES IMAGEWORKS,               DIRECTED TO A COMPUTER
  22    SONY CORPORATION OF                     PROGRAM
        AMERICA, LARRY GRITZ,
  23                                            Date: October 8, 2019
                          Defendants.           Time: 10:00 a.m.
  24                                            Courtroom: 6B

  25                                            Hon. Douglas F. McCormick

  26
  27
  28


       sf-4075676
Case 8:19-cv-01351-JVS-DFM Document 31 Filed 09/06/19 Page 2 of 4 Page ID #:1137



   1   I.     INTRODUCTION
   2          Plaintiff Louis A. Coffelt moved in limine even before Defendants had the
   3   opportunity to respond to his Complaint. Without having seen the substance of
   4   Defendants arguments, Mr. Coffelt incorrectly alleged that Autodesk “will file lay
   5   arguments directed to a computer program.” (ECF No. 28 at 2 & 3.) Autodesk did
   6   no such thing. The Court should deny Mr. Coffelt’s motion in limine.
   7   II.    ARGUMENT
   8          A.       Mr. Coffelt Mischaracterizes Autodesk’s Arguments
   9          As Autodesk’s concurrently filed motion explains, Mr. Coffelt’s copyright
  10   infringement action ignores the “idea-expression dichotomy” that underlies
  11   copyright law.1 (See Autodesk’s Motion to Dismiss, ECF No. 29 at 14-17.) That
  12   principle holds that copyright law protects only the tangible expression of an idea,
  13   and not the idea itself. See Bikram’s Yoga College of India, L.P. v. Evolation Yoga,
  14   LLC, 803 F.3d 1032, 1037-38 (9th Cir. 2015) (recognizing the “vital distinction
  15   between ideas and expression, courts have routinely held that the copyright for a
  16   work describing how to perform a process does not extend to the process itself”).
  17              Judge Olguin dismissed Mr. Coffelt’s last copyright complaint on precisely
  18   this basis. See Coffelt v. Autodesk, Inc., No. ED CV 17-11684 FMO (SHKx), 2018
  19   WL 4998272, at *5 (C.D. Cal. Sept. 30, 2018) (finding “the SAC and its attached
  20   exhibits allege nothing more than substantial similarity between OSL and plaintiff’s
  21   formerly patented idea of using ray tracing and vector algorithms . . . to generate
  22   realistic 3D shadow graphics,” and concluding “that plaintiff ha[d] not plausibly
  23   alleged unlawful copying where the only ‘facts’ pertaining to ‘copying’ concern
  24   unprotectable elements of the work.”). The Ninth Circuit affirmed and dismissed
  25
  26          1
                Autodesk’s motion also explains that (i) Mr. Coffelt’s lawsuit is barred by
  27   res judicata, (ii) his “access” and “copying” allegations are implausible under the
       Supreme Court’s Twombly standard, and (iii) his inclusion of Autodesk’s CEO and
  28   General Counsel as individual defendants in this lawsuit is harassing.

                                                   1
       sf-4075676
Case 8:19-cv-01351-JVS-DFM Document 31 Filed 09/06/19 Page 3 of 4 Page ID #:1138



   1   Mr. Coffelt’s appeal as “frivolous.” Coffelt v. Autodesk, No. 18-56305, ECF No. 14
   2   (9th Cir. May 29, 2019).
   3          The situation is no different here. In its motion to dismiss, Autodesk does
   4   not offer lay opinion or testimony regarding Mr. Coffelt’s code. Instead, it simply
   5   observes that Mr. Coffelt’s contention that he has copyrighted the idea of a “nested
   6   loop” (Compl. ¶¶ 34-35) violates established law. (See Autodesk’s Motion to
   7   Dismiss, ECF No. 29 at 14-17.)
   8          Mr. Coffelt’s suggestion that Autodesk is required to submit an expert
   9   declaration to advance this legal argument is incorrect. “Under Federal Rule of
  10   Evidence 702, matters of law are inappropriate subjects for expert testimony.”
  11   Hooper v. Lockheed Martin Corp., 688 F.3d 1037, 1052 (9th Cir. 2012).
  12          B.    Mr. Coffelt’s Future Motions in Limine
  13          Mr. Coffelt has indicated that he also intends to move to exclude his prior
  14   pro se lawsuits in this District against the California Department of Corrections
  15   (“CDC”) and his parole officers, following his incarceration as a child sex offender.
  16   See Coffelt v. Cal. Dep’t of Corrections, No. 5:12-cv-37-RGK-MRW (C.D. Cal.
  17   Jan. 18, 2012); Coffelt v. Clark et al., No. 5:12-cv-242-UA-MRW (C.D. Cal. Feb.
  18   29, 2012); Coffelt v. Baker, No. 5:13-cv-568-RGK-AS (C.D. Cal. Apr. 3, 2013);
  19   Coffelt v. Cal. Dep’t of Corrections and Rehabilitation, et al., No. 5:13-cv-902-
  20   RGK-MRW (C.D. Cal. May 28, 2013).
  21          Those serial lawsuits (and dismissals) are relevant because they underscore
  22   his vexatiousness and confirm the frivolous nature of this lawsuit—his third against
  23   Autodesk, after the prior two were dismissed. Moreover, in his last copyright
  24   infringement lawsuit, Mr. Coffelt himself relied upon events that occurred during
  25   his parole to justify his copyright infringement allegations. Specifically, he alleged
  26   that the CDC agents had “forcefully [taken]” his copyrighted works and then given
  27   them to Autodesk. See, e.g., Coffelt v. Autodesk, No. 5:17-cv-1684-FMO, ECF
  28   No. 35, ¶ 106 (C.D. Cal. Jan. 3, 2018). Although Judge Olguin rejected those

                                                  2
       sf-4075676
Case 8:19-cv-01351-JVS-DFM Document 31 Filed 09/06/19 Page 4 of 4 Page ID #:1139



   1   allegations as implausible, they remain relevant to show how Mr. Coffelt’s theories
   2   have changed in his latest lawsuit.
   3   III.   CONCLUSION
   4          Because Mr. Coffelt incorrectly characterizes the substance of Autodesk’s
   5   legal arguments as “lay arguments and lay testimony,” the Court should deny
   6   Mr. Coffelt’s motion in limine.
   7
       Dated:       September 6, 2019               By: /s/ Richard S.J. Hung
   8                                                       Richard S.J. Hung
   9                                                MORRISON & FOERSTER LLP
  10                                                Attorneys for Defendants
                                                    AUTODESK, INC., ANDREW
  11                                                ANAGNOST, and PASCAL W. DI
                                                    FRONZO
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                3
       sf-4075676
